Opinion by
Orlady, J.,
The law is well settled in road cases, that if the court has jurisdiction and the proceedings are regular on their face, we are not entitled to look beyond the record ; we cannot consider exceptions which raise only questions of fact: Montgomery County’s Appeal, 148 Pa. 640; Keller’s Private Road, 154 Pa. 547.
The proceedings in this case are regular, and inspection of the record fails to disclose any defect which would warrant a reversal.
It is true that the petition is for a private road from the dwelling house of the petitioner, and the draft of the surveyor as well as the report of viewers shows that the road extends 111 feet beyond the property line of the petitioner, but this does not contradict the description of the terminus as set out in the petition and order of view. The curtilage of the dwelling house is not defined, and it is only required that the definite points where a road, whether public or private, begins and ends, ought to be set out with reasonable certainty : Keeling’s Road, 59 Pa. 358. By the report of viewers in this case there cannot be any doubt as to the location of the road between the termini which are defined with certainty, or as stated by the learned judge in confirming the report, “ clearly designates the site of the road as possibly could be done without repetition or redundancy.”
The order of the court is affirmed.